DENY; Opinion Filed February 28, 2020




                                         In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                   No. 05-20-00255-CV

                       IN RE MARCEL L. WILLIAMS, Relator

               Original Proceeding from the 291st Judicial District Court
                                 Dallas County, Texas
                          Trial Court Cause No. F16-42251-U

                        MEMORANDUM OPINION
         Before Chief Justice Burns, Justice Osborne, and Justice Reichek
                         Opinion by Chief Justice Burns
      Marcel L. Williams filed a petition for writ of mandamus complaining that

court reporter Sasha Brooks has not filed the reporter’s record in Mr. Williams’

direct appeal (appellate cause #05-19-01022-CR), despite the Court’s order

instructing Ms. Brooks to do so.

      We have no authority to issue a writ of mandamus to a court reporter or the

district clerk unless they are interfering with our appellate jurisdiction. See TEX.

GOV’T. CODE. ANN. §§ 22.221(a), (b); In re Strickhausen, 994 S.W.2d 936, 936

(Tex. App.—Houston [1st Dist.] 1999, orig. proceeding) (per curiam) (no authority

to issue writ of mandamus to court reporter or district clerk unless they are
interfering with appellate court’s appellate jurisdiction.); Lesikar v. Anthony, 750
S.W.2d 338, 339 (Tex. App.—Houston [1st Dist.] 1988, orig. proceeding) (same).

      We deny the petition for writ of mandamus.




                                          /Robert D. Burns, III/
                                          ROBERT D. BURNS, III
                                          CHIEF JUSTICE

200255F.P05




                                        –2–